Citation Nr: 0905994	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from October 29, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from August 1970 to May 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that granted service connection for 
PTSD and assigned an initial 50 percent disability 
evaluation, effective from October 29, 2001.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized the issue on appeal in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.

In June 2007, the Board remanded the veteran's claim to the 
RO for further evidentiary development.


FINDING OF FACT

Since October 29, 2001, the veteran's PTSD has been 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, but not by total 
occupational and social impairment.


CONCLUSION OF LAW

Since October 29, 2001, the schedular criteria for a 70 
percent rating, but not higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, that includes his written contentions, service 
treatment and personnel records, VA, and Vet Center medical 
records, VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). However, the history of a disability 
is even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection.  In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  Fenderson.  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted, service connection for PTSD was granted by the RO 
in the August 2004 rating decision that awarded the 50 
percent rating, to which the veteran filed a timely notice of 
disagreement the same month.
 
Diagnostic Code 9411 provides a 50 percent rating when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.

The veteran contends that he is entitled to a higher rating 
for his PTSD.  After careful consideration of all the 
evidence of record, the Board concludes that a 70 percent 
rating is warranted from July 29, 2001, but a higher 100 
percent rating is not in order.

The VA outpatient treatment records, dated from 2001 to 
August 2008, indicate that the veteran's PTSD was treated 
with regular outpatient psychotherapy and prescribed 
medication.  GAF scores assigned during this time ranged from 
45 to 55-60.  These records show that the veteran was 
consistently described as well-groomed and oriented, with 
normal speech and no abnormal thinking.  In fact, the medical 
director of the VA outpatient PTSD clinic repeatedly assigned 
a GAF score of 55 in June and July 2001, September 2002, 
January and April 2003, and January 2004.  At these times 
post traumatic stress disorder was described as being 
moderately symptomatic.

While, in September 2002, the veteran reported having 
intermittent suicidal ideation, he said he would not do it 
because of his sons and the VA clinical psychiatrist noted 
that the veteran's chronic symtoms had improved over the past 
year with treatment.

At his October 2002 VA examination, performed by a clinical 
social worker, the veteran's memory was intact and he was 
reported to have consistently good hygiene and appearance.  
He said he was unable to work with people, but worked as a 
fisherman during the spring and fall, and as a stock clerk in 
the winter.    The veteran was married to his second wife for 
nearly twenty years with whom he had two sons.  He said he 
loved his wife, but did not have any friends and did not 
socialize.  The appellant described recurrent intrusive 
dreams and nightmares, difficulty sleeping, hypervigilence, 
feeling estranged from family members, flashbacks, and social 
isolation.

Mental status examination revealed that the veteran was 
oriented, and had normal speech and goal-directed thoughts, 
with no evidence of suicidal ideation or impulse.  It was 
noted that the veteran once attempted suicide and still had 
some occasional thoughts about jumping from a bridge, but 
assured the examiner that he would not act on those impulses 
because of his children.  The veteran said that several weeks 
earlier he gambled away mortgage money and his wife 
controlled their finances.  Moderate to severe PTSD was 
diagnosed and the assigned GAF score was 52.  The VA examiner 
noted that the veteran was working, although his PTSD symtoms 
caused significant distress in areas of social and 
occupational functions.  He was judged unable to handle his 
own finances.

The 2004 VA outpatient medical records show that, in May, the 
veteran reported that he was gambling again and, in June and 
July, reported experiencing increased anxiety.  In July, he 
said that he worked alone as a fisherman and liked the 
solitude and started smoking cannabis two weeks earlier.  
Mental status examination revealed that he was well-groomed, 
with normal speech and poor memory and concentration.  He 
denied any abnormal perceptual experiences.   When seen in 
December, the veteran said that he was gambling and 
attributed his increased anxiety due to the holidays.  
However, insight and judgment were intact and he reported 
feeling less depressed and more hopeful.  He was still 
employed and married and the examiner indicated that the 
veteran was less depressed on his current prescribed 
medication.  A clinical psychiatrist assigned a GAF score of 
49.

During 2005, the veteran participated in VA outpatient 
treatment for pathological gambling.  In February 2005, he 
reported having suicidal thoughts particularly when he lost 
at gambling.  Although, an August 2005 VA outpatient record 
indicates that the veteran had chronic suicidal ideation 
since 1988, he denied any suicidal attempt since.  

In May 2006, the veteran told a PTSD clinic psychiatrist that 
he stopped taking his medication and felt very anxious.  The 
veteran had some passive suicidal ideation without any plan 
or intent.  In September 2006, he told his counselor that 
guilt made him feel suicidal.

January and May 2007 records show that the veteran told a VA 
clinical psychiatrist that he fell numb.  He reported 
stopping all prescribed medications several weeks earlier 
because he believed they were not helping.  He felt temped to 
gamble.  However, the veteran was still neatly groomed, 
alert, and oriented with normal speech and intact memory, 
concentration and thought process.  In May 2007, the 
psychiatrist noted that the veteran had three prior occasions 
when he self-discontinued prescribed medications, most 
recently in January 2007, and experienced increased 
irritability and hopeless feelings.  A GAF score of 50 was 
assigned.  

In April and July 2008 the veteran reported to a Vet Center 
counselor that he had passive suicidal thoughts.  In May 
2008, he complained of impaired thinking with increased 
medication.  When evaluated in the VA outpatient clinic in 
June 2008, he was oriented, his thought process was linear, 
his speech was normal, and he had no delusions.  He was noted 
to have moderate PTSD and a GAF score of 48 was assigned. 

During the veteran's September 2008 VA examination, performed 
by a psychologist, there was no evidence of a thought 
disorder or speech problems.  Still, the veteran said that, 
at least once every few weeks he had auditory hallucinations 
of people mumbling.  On examination, he denied current visual 
or tactile hallucinations.  He was oriented, with no evidence 
of an altered level of consciousness.  His concentration was 
unimpaired and his memory was good.  He did not report 
current suicidal or homicidal thoughts.  He presented as 
pleasant and cooperative and was neatly dressed and groomed, 
although he appeared anxious and denied any symtoms of mania.  
He stated that he used marijuana on a daily basis to help him 
sleep.  He had no interests or hobbies.  He said he had no 
libido and a low energy level. 

The veteran reported having panic attacks approximately six 
times a month.  He described feelings of inadequacy, 
worthlessness, and hopelessness.  The veteran said he had a 
gambling problem and his wife handled his funds.  He reported 
that he was still married to his second wife since 1990 whom 
he described as a good wife who had a hard time understanding 
his actions.  The appellant reported that his two younger 
sons at home kept the marriage together.  He had a good 
relationship with his parents and siblings, but had no 
friends.  The veteran worked part-time in a warehouse and 
took off about ten days in the past year due to depression.  
Diagnoses included severe recurrent PTSD, severe recurrent 
major depressive disorder with psychotic features and panic 
disorder with agoraphobia.  The VA examiner said that the 
intensity of the veteran's PTSD increased since his last 
evaluation, and that the diagnosed panic disorder and severe 
depression were secondary to the service-connected PTSD.  It 
was also noted that the veteran's other mental disorders 
exacerbated his PTSD.  His GAF score was reported to be 50 
and the VA examiner said that the veteran's PTSD symtoms had 
a minimal negative impact on his ability to obtain and 
maintain physical or sedentary employment but did cause a 
major interference with his social functioning.  The examiner 
found that the appellant was not capable of handling his 
finances.

The Board finds that under the doctrine of reasonable doubt 
the veteran's post traumatic stress disorder warrants a 70 
percent evaluation since October 29, 2001, but a 100 percent 
rating is not in order for any period during the appellate 
term.  

In this respect, the veteran's post traumatic stress disorder 
was described as severely disabling at both the October 2002 
and September 2008 VA compensation examinations.  The record 
reveals several references to the appellant suffering from 
suicidal ideation, and he suffers from weekly or greater 
panic attacks.  Further, while active hallucinations were not 
found at the September 2008 VA examination, the appellant did 
describe periodic auditory hallucinations.  Admittedly the 
record also shows evidence of pathology that would suggest a 
lower rating.  Still, the Board finds that the evidence of 
record is in equipoise, and that a 70 percent rating is in 
order under the doctrine of reasonable doubt.

The evidence of record, however, preponderates against 
finding entitlement to a 100 percent rating.  In this 
respect, the record shows that the appellant still works, and 
there is no evidence of a gross impairment in thought 
processes or communication, no evidence of persistent 
delusions or hallucinations, no evidence of grossly 
inappropriate behavior, and no evidence that the appellant is 
in persistent danger of hurting self or others.  The 
appellant is oriented, and he can recall the names of close 
relatives, his occupation, as well as his own name.  Hence, a 
100 percent rating is not in order for post traumatic stress 
disorder.

The Board has considered whether the case should be referred 
to he Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2008).  The veteran has not required frequent 
hospitalization for his PTSD and the manifestations of such 
are consistent with the assigned schedular evaluation.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Thus, referral for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 70 percent rating for PTSD from October 29, 2001 is granted 
subject to the laws and regulations governing the award of 
monetary benefits.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

-


 Department of Veterans Affairs


